MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                             FILED
      regarded as precedent or cited before any                                     Jul 14 2017, 9:20 am
      court except for the purpose of establishing                                      CLERK
      the defense of res judicata, collateral                                       Indiana Supreme Court
                                                                                       Court of Appeals
                                                                                         and Tax Court
      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEES
      Stanley E. Robison, Jr.                                  Thomas E. Banks II
      New Albany, Indiana                                      Pregliasco Straw-Boone Doheny
                                                               Banks & Bowman, PLLC
                                                               Louisville, Kentucky



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      In the Matter of the Adoption of                         July 14, 2017
      M.M.C.C.,                                                Court of Appeals Case No.
                                                               10A01-1612-AD-2818
      R.C.,
                                                               Appeal from the
      Appellant-Respondent,                                    Clark Circuit Court
              v.                                               The Honorable
                                                               Andrew Adams, Judge
                                                               The Honorable
      C.C. and C.C.,                                           William A. Dawkins, Magistrate
      Appellees-Petitioners.                                   Trial Court Cause No.
                                                               10C01-1605-AD-29



      Kirsch, Judge.


[1]   R.C. (“Biological Father”) appeals the trial court’s order finding that his

      consent was not necessary for the adoption of M.M.C.C. (“Child”) filed by

      Court of Appeals of Indiana | Memorandum Decision 10A01-1612-AD-2818 | July 14, 2017                  Page 1 of 6
      C.C. (“Mother”) and C.C. (“Adoptive Father”) (together, “Petitioners”).

      Biological Father raises the following restated issue for our review: whether the

      trial court erred when it concluded that his consent to the adoption was not

      required because he knowingly failed without justifiable cause to communicate

      significantly with Child when able to do so.


[2]   We affirm.


                                 Facts and Procedural History
[3]   Mother gave birth to Child on December 10, 2013. Mother had a relationship

      with Biological Father when they were both living in Kentucky. Mother

      describes her relationship with Biological Father to have been short-lived and

      that she was raped at gunpoint by Biological Father. Biological Father alleges

      that he and Mother were dating, and he acknowledges that he was married at

      the time of the relationship and that at least one of the “dates” occurred with

      his wife present. Appellant’s App. at 16. Mother told Biological Father she was

      pregnant and abruptly left Kentucky and moved to Indiana when she was

      twelve weeks pregnant. Mother married Adoptive Father in October of 2013.

      She then gave birth to Child in Clark County, Indiana. Child has never had

      any contact with Biological Father. Petitioners acknowledge that they did not,

      and do not, want contact between Child and Biological Father.


[4]   Biological Father initiated a paternity action in Taylor County, Kentucky in

      early 2014. That case was dismissed under the UCCJA because Child was born

      and remained in the State of Indiana. In August 2014, Biological Father

      Court of Appeals of Indiana | Memorandum Decision 10A01-1612-AD-2818 | July 14, 2017   Page 2 of 6
      brought a paternity action in Harrison County, Indiana. Because Harrison

      County was an improper venue, the case was ultimately transferred in January

      2015 to Clark County, Indiana where the underlying action arose. On March

      26, 2015, after DNA analysis established that Biological Father was Child’s

      father, the trial court entered an order of paternity and child support, finding

      Biological Father to be the father of Child. The order did not establish

      parenting time, but did obligate Biological Father to pay weekly child support.


[5]   Biological Father acknowledged that he was advised by the Clark County IV-D

      office that he would need to pursue contact with Child on his own. Id. at 17.

      On March 1, 2016, Biological Father filed a motion seeking an order of custody

      and parenting time with Child. Biological Father claimed that he had to raise

      money for a lawyer to seek parenting time and that it took him until March of

      2016 to do so. Id. He acknowledged that his bank account had more than

      $15,000 in the Spring of 2015, but he did not obtain a lawyer at that time. Id.

      Instead, Biological Father spent the money on an automobile. Id. Prior to the

      March 2016 motion, Biological Father did not take any steps to seek parenting

      time with Child. Biological Father did not attempt to call Child, send emails,

      or make any home visits. Biological Father did not seek contact information

      for Child through the trial court or through counsel.


[6]   Petitioners filed a Petition for Adoption of the Minor Child on May 6, 2016.

      Biological Father objected to the adoption. Petitioners requested that the trial

      court find that Biological Father’s consent was not necessary for the adoption.

      The trial court held a hearing on the issue, and after hearing evidence, it issued

      Court of Appeals of Indiana | Memorandum Decision 10A01-1612-AD-2818 | July 14, 2017   Page 3 of 6
      findings of fact and conclusions thereon, ordering that Biological Father’s

      consent was not necessary for the adoption to proceed. The trial court held that

      Biological Father’s failure to seek parenting time between March 26, 2015 and

      May 6, 2016, except for the single request, made consent for Petitioners to

      adopt Child unnecessary. Id. at 21-22. The trial court held that Biological

      Father’s solitary filing was merely a token effort that was insufficient to require

      his consent for adoption. Id. at 21. Biological Father now appeals.


                                     Discussion and Decision
[7]   Biological Father argues that the trial court erred when it determined that his

      consent was not necessary for Petitioners’ adoption of Child to proceed. When

      reviewing a trial court’s ruling in an adoption case, the appellant bears the

      burden of overcoming the presumption that the trial court’s decision is correct.

      In re Adoption of S.W., 979 N.E.2d 633, 639 (Ind. Ct. App. 2012) (citing In re

      Adoption of A.S., 912 N.E.2d 840, 851 (Ind. Ct. App. 2009), trans. denied). We

      will neither reweigh the evidence nor judge the credibility of witnesses; instead,

      we will consider the evidence most favorable to the trial court’s decision, and

      the reasonable inferences to be drawn therefrom, to determine whether

      sufficient evidence exists to sustain the decision. Id. We will not disturb the

      trial court’s ruling unless the evidence leads to only one conclusion and the trial

      court reached an opposite conclusion. Id.


[8]   Parental consent is generally required to adopt a child in Indiana. Ind. Code §

      31-19-9-1. However, consent to adoption is not required from:


      Court of Appeals of Indiana | Memorandum Decision 10A01-1612-AD-2818 | July 14, 2017   Page 4 of 6
              A parent of a child in the custody of another person if for a
              period of at least one (1) year the parent:


              (A) fails without justifiable cause to communicate significantly
              with the child when able to do so; or


              (B) knowingly fails to provide for the care and support of the
              child when able to do so as required by law or judicial decree.


      Ind. Code § 31-19-9-8(a)(2). “If a parent has made only token efforts to support

      or to communicate with the child the court may declare the child abandoned by

      the parent.” Ind. Code § 31-19-9-8(b). The petitioner bears the burden to prove

      this by clear and convincing evidence. In re Adoption of M.S., 10 N.E.3d 1272,

      1279 (Ind. Ct. App. 2014).


[9]   At the hearing on Petitioners’ petition, evidence was presented that Biological

      Father was established as being the father of Child on March 25, 2015. He did

      not file his motion for parenting time until March 1, 2016, which was almost a

      year later. No evidence was presented that Biological Father took any steps to

      have contact with Child or attempted to contact Mother or her lawyer in order

      to have contact with Child. There was no evidence that Biological Father

      attempted to call Child, send letters or presents to Child, or make any inquiries

      into attempting to locate Mother and Child. Biological Father did not file any

      other actions to try to establish parenting time prior to the action filed in March

      2016. The only action Biological Father took, between March 26, 2015 when

      paternity was established and the filing of the adoption petition on May 6,

      2016, to attempt contact with Child was to file a single motion with the trial

      Court of Appeals of Indiana | Memorandum Decision 10A01-1612-AD-2818 | July 14, 2017   Page 5 of 6
       court seeking parenting time. The evidence was sufficient to support the trial

       court’s conclusion that Biological Father failed without justifiable cause to

       communicate significantly with Child for a period of one year. We, therefore,

       conclude that the trial court did not err in holding that Biological Father’s

       consent was not necessary for the adoption of Child by the Petitioners to

       proceed.


[10]   Affirmed.


[11]   Mathias, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 10A01-1612-AD-2818 | July 14, 2017   Page 6 of 6